DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 07/29/2020.
Claims 1-15 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2020, 08/25/2021, and 03/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. See 37 CFR 1.52 (b)(6).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)   as being anticipated by Kang (US 20190067803 A1), hereinafter Kang.

Regarding claim 1, Kang discloses a wearable training computer (See at least Fig. 1, 100, [0050] “In FIG. 1, a wrist-mounted electronic device may be understood as a smart watch.”), comprising: a global navigation satellite system, GNSS, antenna arrangement (See at least Fig. 10A-10B, [0101] “According to an embodiment, since one point of the display 130 operates as a parasitic patch antenna connected with the ground region, receive performance may increase. For example, in the case of receiving a signal, such as a GPS signal, from a satellite for the purpose of seizing position information of the wearable device 100, the receive performance of an antenna may increase”) configured to provide a group of antenna configurations for receiving a GNSS signal, wherein each antenna configuration provides different radio frequency properties (See at least Figs. 10A-10B, [0104]-[0107] “The control circuit of the wearable device 100 may control the open/short of switches connected with the metal structure 101 depending on a situation. For example, since a direction of an antenna continuously changes in a situation where the user wears the wearable device 100 and walks, the control circuit may close the switches to allow the antenna to operate in a loop mode. For another example, in the case where the user looks at the display 130 of the wearable device 100, the control circuit may open the switches to allow the antenna to operate in a patch mode.”); a measurement circuitry configured to measure performance of the GNSS antenna (See at least [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state” Kang discloses a control circuit configured to optimize performance, it is therefore implicit that performance is measured in relation to the GNSS antenna configuration.); and a processing circuitry configured to select, based on at least an activity type of a user of the wearable training computer, a subset of the antenna configurations from the group of the antenna configurations (See at least Fig. 11, [0117]-[0118] “In operation 1105, the wearable device 100 may determine an antenna mode appropriate for a current state. The wearable device 100 may use information about the wearing state and/or movement collected in operation 1103 for the purpose of determining the antenna mode.”), and further configured to select, from the subset of the antenna configurations based on the measured GNSS antenna performance, an antenna configuration for receiving the GNSS signal (See at least Fig. 11, [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state”).

Regarding claim 2, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses wherein the processing circuitry is configured to change, based on the GNSS antenna performance measurement, the selected antenna configuration to another antenna configuration of the subset (See at least Fig. 10A-10B, [0121] “In addition to the loop mode and the patch mode, the control circuit may secure optimal performance by appropriately controlling the open/close of the switches in operation 1111 depending on a current operating state”).

Regarding claim 3, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the processing circuitry is configured to detect periodicity in a movement of the wearable training computer during the activity, wherein the processing circuitry is further configured to select the antenna configuration based on the detected periodicity (See at least [0107] “The motion sensor may, for example, and without limitation, correspond to at least one or more of, for example, an acceleration sensor, an inertial sensor, a gyro sensor, or the like. In the case where the movement sensed by the motion sensor is determined as corresponding to walk or running, for example, as the loop mode is appropriate (e.g., as a direction of an antenna continuously changes)” Kang discloses a ‘loop mode’ for continuous changes corresponding to sensing of movement corresponding to walking or running).  

Regarding claim 6, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the wearable training computer further comprises an inertia measurement unit, IMU (See at least [0107] “The mode change may be performed based on a sensor mounted on the wearable device 100 or an application being executed in the wearable device 100. For example, the wearable device 100 may include a motion sensor which senses the movement of the wearable device 100. The motion sensor may, for example, and without limitation, correspond to at least one or more of, for example, an acceleration sensor, an inertial sensor”), configured to determine at least one of a position and an orientation of the wearable training computer, wherein the processing circuitry is further configured to select, based on the at least one of the position and the orientation, the antenna configuration (See at least [0107] “However, in the case where a direction of a display sensed by the motion sensor is determined as facing a specific direction or being maintained in the specific direction, the control circuit may sense that the user looks at a screen of the wearable device 100 and may operate the antenna in the patch mode”).  

Regarding claim 7, Kang, as shown above, discloses all of the limitations of claims 1 and 6. Kang additionally discloses the wearable training computer further comprises the IMU comprises at least one of a gyroscope, an accelerometer, and a magnetometer (See at least [0107] “The motion sensor may, for example, and without limitation, correspond to at least one or more of, for example, an acceleration sensor, an inertial sensor, a gyro sensor, or the like”).

Regarding claim 8, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the processing circuitry is configured to determine, based on an input of the user of the wearable training computer, the activity type of the user of the wearable training computer (See at least Fig. 10A-10B, [0118] “Also, the wearable device 100 may utilize an application or a function being currently executed, as information for determining the antenna mode.” [0119] “For example, as described with reference to FIGS. 10A and 10B, in the case where the golf or running application is being executed, the control circuit may determine that the patch mode in which a GPS signal is well received is appropriate”).

Regarding claim 10, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the processing circuitry is configured to determine, based on a training program saved on a database (See at least Fig. 18, 1846, [0047] “generic-purpose processor (e.g., a central processing unit (CPU) or an application processor) which performs corresponding operations by executing one or more software programs which are stored in a memory device, or the like” [0204] “The database manager 1846 may generate, search for, or modify database that is to be used in at least one application of the application 1870.” Kang discloses software programs stored on memory devices and further discloses the use of a database implicitly through mention of a database manager), the activity type of the user of the wearable training computer (See at least Fig. 11, 1103, [0107] “In the case where the movement sensed by the motion sensor is determined as corresponding to walk or running, for example, as the loop mode is appropriate”).

Regarding claim 14, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the activity type is a sports type incorporating GNSS positioning of the wearable training computer (See at least [0119] “For example, as described with reference to FIGS. 10A and 10B, in the case where the golf or running application is being executed, the control circuit may determine that the patch mode in which a GPS signal is well received is appropriate.”).

Regarding claim 15, Kang, as shown above, discloses all of the limitations of claim 1. Kang additionally discloses the antenna arrangement comprises: a GNSS antenna (See at least [0004] “a wearable electronic device which is currently being supplied includes an antenna for supporting a global navigation satellite system (GNSS)”); a radio frequency switch with multiple contact points to a GNSS antenna (See at least Fig. 10A, [0066] “For example, the metal structure 101 may include a plurality of switches which electrically connect the ground region of the PCB 160 with the metal structure 101. In an embodiment, the control circuit may close or open the plurality of switches to allow the metal structure 101 to be connected with the ground region of the PCB 160 at one or more points.”); a GNSS signal processing circuitry configured to process a received GNSS signal, wherein the radio frequency switch is configured, under the control of the processing circuitry to interchangeably couple each of the contact points to one or more of the GNSS signal processing circuitry, ground, and open to realize the group of antenna configurations (See at least Fig. 10A, [0066] “For example, the metal structure 101 may include a plurality of switches which electrically connect the ground region of the PCB 160 with the metal structure 101. In an embodiment, the control circuit may close or open the plurality of switches to allow the metal structure 101 to be connected with the ground region of the PCB 160 at one or more points.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Yun (US 10871751 B2), hereinafter Yun.

Regarding claim 4, Kang, as shown above, discloses all the limitations of claims 1 and 3. Kang does not explicitly disclose the processing circuitry is configured to change the antenna configuration periodically with the same periodicity as the detected periodicity of the movement. However, Yun, in the same or in a similar field of endeavor, discloses the processing circuitry is configured to change the antenna configuration periodically with the same periodicity as the detected periodicity of the movement (See at least Claim 1 “when the movement sensed by the motion sensor is determined as a direction of an antenna continuously varies in a specific period, control the plurality of switches to allow the antenna to operate in a loop mode, the loop mode being formed based on at least the metal structure and the ground area, and when a direction of a display sensed by the motion sensor corresponds to a specific direction in the specific period, control the plurality of switches allow the antenna to operate in a patch mode”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the periodic antenna configuration system disclosed by Yun. One would have been motivated to do so in order to implement a high efficiency antenna (See at least Col. 2 Lines 48-52 “In accordance with various aspects of the present disclosure, it may be possible to implement an antenna having high efficiency and directivity by using a metal housing of a wearable electronic device and a metal structure of a display”).

Regarding claim 5, The combination of Kang and Yun, as shown above, discloses all the limitations of claims 1, 3, and 4. Kang does not explicitly disclose the processing circuitry is configured to switch between at least two antenna configurations of the subset during each of a plurality of periods of the movement. However, Yun, in the same or in a similar field of endeavor, discloses the processing circuitry is configured to switch between at least two antenna configurations of the subset during each of a plurality of periods of the movement (See at least Claim 1 “when the movement sensed by the motion sensor is determined as a direction of an antenna continuously varies in a specific period, control the plurality of switches to allow the antenna to operate in a loop mode, the loop mode being formed based on at least the metal structure and the ground area, and when a direction of a display sensed by the motion sensor corresponds to a specific direction in the specific period, control the plurality of switches allow the antenna to operate in a patch mode”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the periodic antenna configuration system disclosed by Yun. One would have been motivated to do so in order to implement a high efficiency antenna (See at least Col. 2 Lines 48-52 “In accordance with various aspects of the present disclosure, it may be possible to implement an antenna having high efficiency and directivity by using a metal housing of a wearable electronic device and a metal structure of a display”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Meadows (US 9943744 B2), hereinafter Meadows.

Regarding claim 9, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the processing circuitry is configured to determine, based on a location information of the wearable training computer, the activity type of the user of the wearable training computer. However, Meadows, in the same or in a similar field of endeavor, discloses the processing circuitry is configured to determine, based on a location information of the wearable training computer, the activity type of the user of the wearable training computer (See at least Col. 2 Lines 10-21 “In this example, a swing may be detected at a particular location followed by geo-spatial movement of the location aware device (e.g., due to the golfer walking to the next ball position)” Col. 6 Lines 53-64 “Moreover, sensor data from the accelerometer 150 of the location aware device 100 may be analyzed in conjunction with the GPS data from GPS receiver 120 and any of the sensor data from the tag 200 to perform deemed ball strike processing. For example, sensor data output by the tag 200's MEM sensors may be indicative of a golf swing, while the accelerometer 150's output may indicate movement stemming from a golfer's hip rotation during a golf swing (i.e., in the case where the location aware device is maintained on golfer's body during the swing)” Meadows discloses utilizing location data to determine an activity type, golfing.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the location utilization system disclosed by Meadows. One would have been motivated to do so in order to effectively estimate the state of a user (See at least Col. 15 Lines 53-55 “While the above processing provides an effective method for performing club state, club swing, and deemed ball strike determinations”).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Duong (US 20070188380 A1), hereinafter Duong.

Regarding claim 11, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the performance of the GNSS antenna comprises a number of detected GNSS satellites. However, Duong, in the same or in a similar field of endeavor, discloses the performance of the GNSS antenna comprises a number of detected GNSS satellites (See at least Fig. 2, [0023] “This is done based on the determined number of satellites detected on each of the first and second antennas such that the antenna that detected the largest number of satellites is selected as the antenna for actually acquiring satellite positioning information necessary to locate the handheld device” Duong discloses a higher number of satellites being selected.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the performance system disclosed by Duong. One would have been motivated to do so in order to obtain better performance advantage over another antenna (See at least [0025] “the other antenna may be selected in an attempt to obtain a better performance advantage over the other antenna.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of van Erven (US 10998615 B1), hereinafter van Erven.

Regarding claim 12, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the performance of the GNSS antenna comprises signal-to-noise ratio, SNR, or a received GNSS signal. However, van Erven, in the same or in a similar field of endeavor, discloses the performance of the GNSS antenna comprises signal-to-noise ratio, SNR, or a received GNSS signal (See at least Col. 21 Lines 1-5 “The antenna switching policy may be based on various measured performance parameters, such as signal strength received at each antenna 244a and 244b, a signal to noise ratio (SNR)”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the performance system disclosed by van Erven. One would have been motivated to do so in order to improve the wireless performance of a wearable wireless device (See at least Col. 3 Lines 26-29 “One approach to improve the wireless performance of headphones is to integrate multiple antennas into the headphone including at least one antenna in each earpiece to provide spatial and pattern diversity”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Yu (US 11,311,777 B2), hereinafter Yu 777.

Regarding claim 13, Kang, as shown above, discloses all the limitations of claim 1. Kang does not explicitly disclose the wearable training computer comprises one or more biometric sensors for measuring biometric data from the user of the wearable training computer while the user performs activities of the activity type. However, Yu 777, in the same or in a similar field of endeavor, discloses the wearable training computer comprises one or more biometric sensors for measuring biometric data from the user of the wearable training computer while the user performs activities of the activity type (See at least Fig. 4, Col. 13 Lines 1-14 “In an embodiment, the second sensor may be intended for detection of a biometric signal of the user. For example, the second sensor may be the biometric sensor 230 shown in FIG. 2A”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the wearable training computer system disclosed by Kang with the biometric system disclosed by Yu 777. One would have been motivated to do so in order to provide accurate exercise information (See at least Col. 2 Lines 22-27 “Thus, there is increasing need to provide users with accurate exercise information including the exercise intensity for a wide variety of exercises”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varjonen (US 20210242598 A1) discloses an assembly for operating antenna in slot mode for electronic wristwatch-like device, includes printed circuit board of electronic device, and effective width and/or length of slot mode antenna is defining by conductive rim structure running
Elhawary (US 20190343429 A1) discloses a system and method for monitoring safety and productivity of physical tasks
Wu (US 20180329075 A1) discloses water-related action triggering
Pekonen (US 20160054449 A1) discloses estimating local motion of physical exercise
Georgy (US 20140372026 A1) discloses method and apparatus for navigation with nonlinear models
Jain (US 20120130201 A1) discloses diagnosis and monitoring of dyspnea
Milosavljevic (US 20080303729 A1) discloses multiband antenna system and methods
Park (US 20080157961 A1) discloses system, method and medium tracking action history of user
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648